DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2019/003649, filed on 02/01/2019, which is entitled to and claims the benefit of priority of JP Patent App. No. 2018-021099, filed 02/08/2018. The preliminary amendment filed on 11/30/2021 is entered and acknowledged by the Examiner.
3.	Claims 1-12 are pending. Claims 1-12 are under examination on the merits.
 
Information Disclosure Statement
4.	The information disclosure statements submitted on 08/10/2020, and 08/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Priority

5.	Receipt is acknowledged of papers submitted on 08/10/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites the term “(where M element is one or more kinds of elements selected 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke Noto (JP 2017-214679 A, machine translation, hereinafter “”679”) in view of Masao Hashimoto (JP 2012-224497 A, machine translation, hereinafter “”497”).

	Regarding claims 1-3: “679 teaches a near-infrared absorbing material fine particle dispersion (Page 6/17, [0011]), comprising; composite tungsten oxide fine particles (Page 6/17, [0014]) in polypropylene resin (Page 8/17, [0023]-[0024]). “679 does not expressly teach modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less, and the acid number of the modified polyolefin is 1 mgKOH/mg or more and 150 mgKOH/mg or less.


In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared absorbing material fine particle dispersion by “679, so as to include modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the weight average molecular weight of the modified polyolefin is 1,000 or more and 100,000 or less, and the acid number of the modified polyolefin is 1 mgKOH/mg or more and 150 mgKOH/mg or less as taught by “497, and would have been motivated to do so with reasonable expectation that this would result in providing adding the acid-modified polyolefin, dispersibility of the inorganic fine particles which tends to aggregate in the intermediate film can be improved. As a result, the adhesive force is improved, and color unevenness can be . 

10.	Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke Noto (JP 2017-214679 A, machine translation, hereinafter “”679”) in view of Kobayashi et al. (JP 2006-096917 A, machine translation, hereinafter “”917”).

Regarding claims 1,9: “679 teaches a near-infrared absorbing material fine particle dispersion (Page 6/17, [0011]), comprising; composite tungsten oxide fine particles (Page 6/17, [0014]) in polypropylene resin (Page 8/17, [0023]-[0024]). “679 does not expressly teach modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the near-infrared absorbing material fine particle dispersion is diluted and melt-kneaded with polypropylene resin or a heterogeneous thermoplastic resin having compatibility with polypropylene resin, and molded into any one shape selected from a plate, a film, and a thin film.
However, “917 teaches a molded article having a bottom spacing of a layered compound obtained from the thermoplastic resin composition (Page 6/19,[0012]), comprising melt-kneading a thermoplastic resin composition (Page 18/19, [0084]) containing an acid –modified PP (UMEX 1001) (i.e., same compound as the modified polyolefin used in Examples 1-4 of present application) (Page 18/19, [0084], Table 1), wherein the near-infrared absorbing material fine particle dispersion is diluted and melt-kneaded with polypropylene resin or a heterogeneous thermoplastic resin having compatibility with polypropylene resin, and molded into any one shape selected from a plate, a film, and a thin film (Page 19/19, [0087]) with benefit of providing 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near-infrared absorbing material fine particle dispersion by “679, so as to include modified polyolefin modified with one or more kinds selected from maleic anhydride and carboxylic anhydride, in polypropylene resin, wherein the near-infrared absorbing material fine particle dispersion is diluted and melt-kneaded with polypropylene resin or a heterogeneous thermoplastic resin having compatibility with polypropylene resin, and molded into any one shape selected from a plate, a film, and a thin film as taught by “917, and would have been motivated to do so with reasonable expectation that this would result in providing a molded article having a bottom spacing of a layered compound obtained from a thermoplastic resin composition (Page 6/19, [0011]). By further diluting the resin composition with another kind or the like of a thermoplastic resin, a thermoplastic resin composition and a molded article which are uniformly dispersed without causing the two aggregation of the layered compound, and are excellent in the flexural modulus, the thermal stability and the gas barrier property are provided. Furthermore, since mechanical properties can be improved without using a fibrous reinforcing material such as glass fiber, it is possible to .

11.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke Noto (JP 2017-214679 A, machine translation, hereinafter “”679”) in view of Masao Hashimoto (JP 2012-224497 A, machine translation, hereinafter “”497”) as applied to claim 1 above, and further in view of Takeda et al. (US Pub. No. 2006/0178254 A1, hereinafter “”254”).

Regarding claims 4-8: The disclosure of “679 in view of “497 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “679 in view of “497 does not expressly teach the dispersed particle size of the composite tungsten oxide fine particle is 1 nm or more and 200 nm or less, the composite tungsten oxide fine particles are represented by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0, wherein the composite tungsten oxide fine particles comprise composite tungsten oxide fine particles, each particle having a hexagonal crystal structure, and the surface of the composite tungsten oxide fine particle is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al.
However, “254 teaches fine particle dispersion of infrared-shielding material, which is formed by dispersing fine particles of an infrared-shielding material (Page 2, [0025]), in a medium (Page 3, [0038]; Page 4, [0069]), the fine particles of the infrared-shielding material comprising: tungsten oxide fine particles expressed by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0 (Page 3, [0031]-[0032]), the dispersed particle size of the composite tungsten oxide fine particle is 1 nm or more and 200 nm or less (Page 2, [0030] , wherein the composite tungsten oxide fine particles comprise composite tungsten oxide 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composite tungsten oxide fine particles by “679, so as to include the dispersed particle size of the composite tungsten oxide fine particle is 1 nm or more and 200 nm or less, the composite tungsten oxide fine particles are represented by general formula MxWyOz, where M element is one or more kinds of elements selected from Cs and Rb, W is tungsten, O is oxygen, satisfying 0.20 ≤ x/y ≤  0.37, 2.2 ≤ z/y ≤ 3.0, wherein the composite tungsten oxide fine particles comprise composite tungsten oxide fine particles, each particle having a hexagonal crystal structure, and the surface of the composite tungsten oxide fine particle is coated with an oxide containing one or more kinds of elements selected from Si, Ti, Zr, and Al as taught by “254, and would have been motivated to do so with reasonable expectation that this would result in providing a fine particle dispersion of infrared-shielding material, an infrared-shielding body which sufficiently transmits a visible light, without having a half mirror appearance, without requiring a large-scale production apparatus during deposition on a substrate, capable of eliminating a heat treatment at high temperature during deposition, efficiently shielding an invisible near-infrared region of 780 nm or longer wavelengths, with no change in color tone as suggested by “254 (Page 2, [0025]). 
s 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsuke Noto (JP 2017-214679 A, machine translation, hereinafter “”679”) in view of in view of Kobayashi et al. (JP 2006-096917 A, machine translation, hereinafter “”917”) as applied to claim 1 above, and further in view of Kuno Hiroko (US Pub. No. 2006/0008639 A1, hereinafter “”639”).

Regarding claims 10-12: The disclosure of “679 in view of “917 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “679 in view of “917 does not expressly teach a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material, a laminated structure for near-infrared absorption, comprising the near-infrared absorber present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near- infrared absorption function, and a laminated structure for near-infrared absorption, wherein the near-infrared absorber laminate is opposed to a laminated plate selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function, or is present between two or more laminated plates selected from sheet glass, plastic plate, and plastic plate containing fine particles having near-infrared absorption function.
	However, “639 teaches a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses (Page 1, [0008]), consisting of the heat shield layer, or in a form in which the heat shield layer has been laminated on the surface of a film- or board-like matrix material, or has been sandwiched between two of the matrix material (Page 1, [0012]; Page 4, [0037]). “639 teaches as the substrate resin that serves as a matrix for the heat shield layer, at least one resin is used which is selected from polyethylene resin, polyvinyl chloride resin, polypropylene resin, and polyester resin (Page 3, [0033]). The content of the heat shield filler uniformly dispersed in the heat shield layer can be varied depending on the thicknesses of heat shield layers to be formed, the thicknesses of matrix materials to be used for lamination 
In an analogous art of a near-infrared absorbing material fine particle dispersion, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the composite tungsten oxide fine particles by “679, so as to produce a near-infrared absorber laminate, comprising the near-infrared absorber laminated on a base material as taught by “639, and would have been motivated to do so with reasonable expectation that this would result in providing a heat shielding material for an agricultural and horticultural facility, which is in a film- or board-like form useful as a roof material, an outer wall material, etc., in agricultural and horticultural houses, and which is excellent in weather resistance and capable of screening near-infrared light efficiently, while transmitting visible light to hold brightness as required as suggested by “639 (Page 1, [0008]).
Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/21/2021